                      Case 4:19-cv-01751-DMR Document 6
                                                      2 Filed 04/04/19
                                                              04/03/19 Page 1 of 1
                                                                                 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


                 Peter Todd, an individual,                                    )
                                                                               )
                                                                               )
                                                                               )
                            Plaintiff(s)                                       )
                                                                               )
                                v.                                                            Civil Action No. 3:19-cv-01751
                                                                               )
 Sarah Michelle Reichwein aka Isis Agora Lovecruft,                            )
                   an individual,                                              )
                                                                               )
                                                                               )
                           Defendant(s)                                        )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Sarah Michelle Reichwein
                                           aka Isis Agora Lovecruft
                                           1389 Jefferson St., Unit C501
                                           Oakland, CA 94612-1698




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Karl S. Kronenberger
                                           Jeffrey M. Rosenfeld
                                           Liana W. Chen
                                           Kronenberger Rosenfeld, LLP
                                           150 Post St., Suite 520
                                           San Francisco, CA 94108

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              ST
                                                                                ATE
                                                                                   S DISTR
                                                                                          IC
                                                                                            T             CLERK OF COURT
                                                                          D
                                                                                                                Susan Y. Soong
                                                                                                    CO
                                                                      E
                                                                    IT




                                                                                                      UR
                                                                  UN




                                                                                                        T




               04/04/2019
                                                                 N O RT




                                                                                                         NI A




Date:
                                                                                                     OR
                                                                   HE




                                                                                                                      Signature of Clerk or Deputy Clerk
                                                                                                    IF




                                                                          N
                                                                                                    AL
                                                                          R




                                                                              DI
                                                                                   S T RI T O F C
                                                                                         C
